EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces 2esults Netanya, Israel, November 28, 2016 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the quarter ended September 30, 2016. Management Comments Dov Sella, RADA's Chief Executive Officer commented, “Reporting first time as RADA'S CEO, I am happy to indicate that performance in the third quarter improved compared to the first half of 2016 as our backlog continued to grow, especially in our radar business. We anticipate that our operating results will continue to improve in the next quarter and throughout 2017. Our recent capital raise of $3 million from our controlling shareholder, DBSI, and the Phoenix Insurance Company Ltd., one of Israel’s largest insurance companies, significantly strengthened our balance sheet and will enables us to move full speed ahead in executing our growth strategy." Added Yossi Ben Shalom, RADA’s chairman, “We are very happy to welcome Phoenix, a leading Israel-based and long-term focused institutional investor, as one of our major shareholders, joining DBSI. This represents a vote of confidence from an important player in the capital markets of our vision for the future and management’s potential to create significant shareholder value." 2016 Third Quarter Compared with Prior Quarter Summary Net loss attributable to RADA’s shareholders in the third quarter of 2016 was $1.0 million, or $0.06 per share, an improvement representing a 41% reduction, whencompared to a net loss of $1.7 million, or $0.14 per share, in the second quarter of 2016. Revenues in the third quarter of 2016 totaled $3.5 million, a 20% increase when compared to revenues of $2.9 million in the second quarter of 2016. Gross Profit was $0.4 million in the third quarter of 2016 and $0.3 million in the second quarter of 2016. Operating loss was $0.9 million in the third quarter of 2016 compared to an operating loss of $1.0 million in the second quarter of 2016. 2016 Third Quarter Results Summary Revenues totaled $3.5 million in the third quarter of 2016 compared to revenues of $3.3 million in the third quarter of 2015. Gross Profit totaled $0.4 million in the third quarter of 2016 compared to gross profit of $0.6 million in the third quarter of 2015. Operating loss was $0.9 million in the third quarter of 2016 compared to an operating loss of $0.7 million in the third quarter of 2015. Financial Expenses totaled $0.1 million in the third quarter of 2016 compared to financial expenses of $1.1 million in the third quarter of 2015. The financial expenses in the third quarter of 2015 included a non-cash amortization expense of approximately $0.9 million.The non-cash amortization expense wasassociated with the debt discount resulting from the beneficial conversion feature applicable to a previously outstanding loan from RADA’s former principal shareholder. The Company recorded this non-cash amortization expense until the repayment of the loan on June 16, 2016. On that date RADA obtained a $3.2 million loan from DBSI, which was used to repay the loan from the former principal shareholder. The loan from DBSI has a beneficial conversion feature that would result in a non-cash amortization expense throughout the term of the loan of approximately $0.1 million. Net loss attributable to RADA’s shareholders in the third quarter of 2016, was $1.0 million or $0.06 per share, an improvement whencompared with a net loss of $1.7 million or $0.25 per share in the third quarter of 2015. About RADA Electronic Industries Ltd RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of tactical land radar for force and border protection, inertial navigation systems for air and land applications and avionics systems and upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) September 30, 2016 December 31, 2015 Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $13 and $10 at September 30, 2016 and December 31, 2015 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other accounts receivables and prepaid expenses Inventories, net Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS 34 PROPERTY, PLANT AND EQUIPMENT, NET Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit $ $ Trade payables Convertible note and Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Convertible Note and Loans from shareholders, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.03 par value - Authorized: 37,500,000 and 15,000,000 shares at September 30, 2016 and at December 31, 2015 respectively; Issued and outstanding: 17,214,119 and 7,949,482 at September 30, 2016 and at December31, 2015 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Nine months ended September 30, Three months ended September 30, Year ended December 31, (Unaudited) Audited Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Goodwill impairment Total operating expenses: Operating loss ) Financial expenses related to extinguishment and amortization of a beneficial conversion feature 10 Financial expenses, net Consolidated loss ) Less: Net loss attributable to Non-controlling interest 8 23 4 19 36 Net income (loss) attributable to RADA's shareholders $ ) $ ) $ ) $ ) $ ) Earnings (loss) per share: Basic and diluted earnings(loss) per share $ ) $ ) $ ) $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted loss per share
